Citation Nr: 1630854	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD), or as due to an undiagnosed illness or a medically unexplained multisymptom illness, and if so whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1992, including service in Southwest Asia from October 1990 to March 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a sleep disorder was denied in a February 2010 rating decision; the Veteran did not perfect an appeal of the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21(1993).

In a February 2010 rating decision, the RO denied the Veteran's claim for service connection for a sleep disorder on the basis that the Veteran was not diagnosed with a sleep disorder.  The Veteran filed a timely notice of disagreement with the decision.  In the statement of the case issued in response to the notice of disagreement, the RO denied the claim because the Veteran did not have a sleep disorder diagnosis separate from the chronic sleep impairment associated with his service-connected PTSD.  The Veteran did not perfect his appeal of the rating decision by filing a timely substantive appeal.  The Board notes that none of the evidence received during the appeal period shows that the Veteran was diagnosed with a sleep disorder.

Evidence associated with the record since the expiration of the appeal period includes an August 2012 VA treatment record reflecting a diagnosis of obstructive sleep apnea.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, the new relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim for entitlement to service connection for a sleep disorder is warranted.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a sleep disorder is granted.


REMAND

The Veteran asserts that his currently diagnosed obstructive sleep apnea is secondary to his service-connected disabilities, to include the prescribed medications for his service-connected PTSD and left shoulder disability.  In the alternative, the Veteran contends that his sleep disorder was caused by his service in Southwest Asia, particularly exposure to oil fires while transporting supplies.  

With respect to whether his sleep apnea is secondary to his service connected PTSD, the Veteran was afforded a VA examination in March 2013.  The Veteran reported that his sleep problems began in 1990 or 1991 with symptoms such as difficulty sleeping.  The Veteran also reported snoring and daytime sleepiness.  The examiner opined that the Veteran's service-connected PTSD did not cause or aggravate his obstructive sleep apnea.  The examiner provided the following rationale: 

The Veteran has sleep disturbance.  Also he has PTSD and obstructive sleep apnea.  Both of these conditions cause sleep disturbance.  There is no medical evidence that I am aware of that demonstrates a direct cause (sic) link between PTSD and sleep apnea.  The Veteran's sleep apnea is more likely than not due to his being overweight (BMI is 34).  On review of the records . . . I do not find any documentation of sleep problems in the service treatment records.  The earliest complaint of sleep disturbances that I find in the CPRS record on [February 3, 2010].  On that date is a note that indicates a complaint that he has [nightmares] and then has difficulty going back to sleep.  This is most consistent with a sleep disturbance related to PTSD and not to sleep apnea.  

With respect to the Veteran's assertion that his obstructive sleep apnea was caused by his service in Southwest Asia, the Veteran underwent another VA examination in May 2015.  The examiner provided the following statement: 

Sleep apnea is a chronic multi-symptom illness with a partially understood etiology.  The disturbed sleep pattern due to abnormal breathing (which is what happens in sleep apnea) leads to multiple symptoms: daytime hypersomnolence, morning headaches, loud snoring, and witnessed apnea.  The precise etiology/etiologies of sleep apnea are not fully understood; it has been associated with obesity but can occur in normal weight individuals.  

The Board finds the March 2013 and May 2015 VA examination reports inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The March 2013 VA examiner stated that the Veteran was diagnosed with PTSD and obstructive sleep apnea, and that both conditions caused sleep disturbance.  The examiner then opined that the Veteran's service-connected PTSD did not cause or aggravate his obstructive sleep apnea.  However, the March 2013 VA examiner did not provide the rationale for the opinion with regard to whether the Veteran's service-connected PTSD aggravated his obstructive sleep apnea.  In addition, the examiner did not consider whether the Veteran's service-connected disabilities, to include the medications used to treat such disabilities, caused or aggravated his obstructive sleep apnea.  In an April 2014 statement, the Veteran asserted that the medications used to treat his service-connected disabilities caused or aggravated his obstructive sleep apnea.  

The May 2015 VA examiner explained that the Veteran's obstructive sleep apnea was a chronic multi-symptom illness with a partially understood etiology.  However, while presumptive service connection is not warranted under 38 C.F.R. § 3.317 (2015), the Veteran can still establish entitlement to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Veteran has stated that he transported supplies from Saudi Arabia to Kuwait and Iraq, and was exposed to oil fires during such trips.  There is no evidence the VA examiner considered the Veteran's lay statements of record concerning exposure to oil fires during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  In light of the above noted deficiencies, the claim must be remanded in order to afford the Veteran another VA examination. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence.  

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of the Veteran's obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a. originated during service or is otherwise etiologically related to his active service, to include his service in Southwest Asia (to include exposure to oil fires); or 

b. was caused by his any of his service-connected disabilities, to include PTSD, a left shoulder disability, pseudofolliculitis barbae, and post traumatic nasal septal deformity, as well as any medications used to treat his service-connected disabilities.   

c. was permanently worsened by any of his service-connected disabilities, to include PTSD, a left shoulder disability, pseudofolliculitis barbae, and post traumatic nasal septal deformity, as well as any medications used to treat his service-connected disabilities.   

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's statements indicating his exposure to oil fires during service and that he experienced sleep disturbance symptoms during service.  

If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  

4.  Then, the RO or the AMC should adjudicate the reopened claim for service connection for a sleep disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


